DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 09 March 2022, Claim(s) 1 is amended; Claim(s) 29 and 50 are withdrawn; Claim(s) 63 is/are added and Claim(s) 2, 3, 7-9, 16-19, 26-28, 30-49, and 51-62 is/are cancelled.  The currently pending claims are Claims 1, 4-6, 10-15, 20-25, 50 and 63.  
	Based on applicants’ remarks and amendments (e.g. the flexible substrate curing conditions), the objections, 112 rejections, 102 rejections and 103 rejections are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10-15 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lettow and Buder-Stroisznigg (NPL).
	Claims 1, 5, 6, 10-15 and 63: Lee discloses a multilayered structure with a flexible substrate, the metallic ink/coating, the graphene ink/coating and the dielectric coating/ink (abs, Figs 2, 6 and 8 with accompanying text). The difference between the Lee reference and the claimed subject matter is that the Lee reference does not disclose the polyester or polycarbonates flexible substrates being cured at greater than 90 0C, the adhesion strength, the polymeric binder and the solvent. The secondary reference of Lettow discloses a multi-layered structure comprising a graphene ink, a metal flakes ink and a dielectric coating deposited on well-known flexible substrates such as polyester substrates (abs, ¶13-24, 63-68, 82-84, 105, Figs 1-4 with accompanying text). Lettow also discloses the addition of a polymeric binder, the adhesion promoter, the solvent and known conductive additives such as graphite to gain the benefit of increased adhesion, viscosity control and conductivity (¶ 19, 63-68, 82-86, 93, 105 and Figs 1-4 with accompanying text).  At the onset, it is noted that the curing conditions are construed within a product-by-process framework since the instant claims are directed to a multilayered structure and the Lee and Lettow references disclose the claimed polyester or polycarbonate flexible substrate; thus, any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Lee and Lettow, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. In the alternative, the Buder-Stroisznigg reference discloses that it is well known to optimize the curing conditions of flexible polyesters such as a curing at 145 0C to achieved desired (thermo)mechanical properties (abs, Figs 1 and 3 with accompanying text). One of ordinary skill in the art would have recognized that applying and optimizing the known technique and components of Lettow and Buder-Stroisznigg to the teachings of Lee would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of enhanced adhesion, conductivity, (thermo)mechanical and dispersion behaviors as desired in the end-product application.
	Claim 4: Lee,  Lettow and Buder-Stroisznigg disclose the claimed invention but do not explicitly disclose the claimed adhesion threshold. It is noted that the claimed adhesion threshold is construed as a result-effective variable, i.e., a variable which achieves a recognized result of preventing delamination. Given that Lee,  Lettow and Buder-Stroisznigg disclose a similar multilayered structure and are motivated to achieve proper adhesion, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed range through a process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
Claims 1, 4-6, 10, 11, 15 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrisi in view of Buder-Stroisznigg (NPL).
	Claim 1: Torrisi discloses a multilayered structure with a flexible substrate, the metallic ink/coating, the graphene ink/coating and the dielectric coating/ink (abs, Figs 35, 40, 41, 52-59 and Fig 35 and 40-49 with accompanying text). Torrisi discloses the PET flexible substrate and the thermal curing features (¶26-39, 130 and Fig 35 with accompanying text). The difference between the Torrisi reference and the claimed subject matter is that the Torrisi reference does not disclose the polyester or polycarbonates flexible substrates being cured at greater than 90 0C.  At the onset, it is noted that the curing conditions are construed within a product-by-process framework since the instant claims are directed to a multilayered structure and the Torrisi reference discloses the claimed polyester or polycarbonate flexible substrate; thus, any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Torrisi, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. In the alternative, the Buder-Stroisznigg reference discloses that it is well known to optimize the curing conditions of flexible polyesters such as a curing at 145 0C to achieved desired (thermo)mechanical properties (abs, Figs 1 and 3 with accompanying text). One of ordinary skill in the art would have recognized that applying and optimizing the known technique of Buder-Stroisznigg to the teachings of Torrisi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of enhanced adhesion, conductivity, (thermo)mechanical and dispersion behaviors as desired in the end-product application.
	Claim 4: The Torrisi and Torrisi references disclose the claimed invention but do not explicitly disclose the claimed adhesion threshold. It is noted that the claimed adhesion threshold is construed as a result-effective variable, i.e., a variable which achieves a recognized result of preventing delamination. Given that the Torrisi and Buder-Stroisznigg references disclose a similar multilayered structure and are motivated to achieve proper adhesion, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed range through a process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
	Claims 5, 6, 10, 11, 15 and 63: Torrisi and Buder-Stroisznigg disclose the polymeric binder, the surfactant, various solvents such as NMP and fillers such as graphene, graphite and silver particles (Torrisi: ¶24-39 and Figs 35, 40, 41, 52-59 with accompanying text).
Claims 10-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee and Lettow or Torrisi in view of Buder-Stroisznigg as applied to claim 1 above, and further in view of Wu (cited in the IDS).
	The disclosure(s) of Lee, Torrisi, Lettow and Buder-Stroisznigg are relied upon as set forth above.
The difference between the Lee and Lettow or Torrisi  and Buder-Stroisznigg references and the claimed subject matter is that the references do not disclose the claimed polymeric binder and the claimed solvent in the ink. The secondary reference of Wu discloses a graphene ink comprising a polymeric binder, the organic solvent and conductive additives such as carbon nanotubes and metal particles to gain the benefit of increased adhesion, dispersion, viscosity control and conductivity (abs, ¶16-23, claims 1-8 and Fig 1 and Table 1 with accompanying text).  One of ordinary skill in the art would have recognized that applying and optimizing the known technique and components of Wu to the teachings of Lee and Lettow or Torrisi and and Buder-Stroisznigg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of increased adhesion, conductivity and dispersion as desired in the end-product application.
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Lettow or Torrisi in view of Buder-Stroisznigg as applied to claim 1 above, and further in view of Lowenthal (cited in the IDS).
	The disclosure(s) of Lee, Lettow, Torrisi and Buder-Stroisznigg are relied upon as set forth above.
	The difference between the Lee and Lettow or Torrisi and Buder-Stroisznigg references and the claimed subject matter is that the references do not disclose the claimed polymeric binder, solvent and curing agent components in the dielectric ink. The secondary reference of Lowenthal discloses a dielectric ink comprising a polymeric binder, the organic solvent, the UV curing initiator/agent and additives such as graphene and metal particles to gain the benefit of increased adhesion and resiliency (abs, ¶6-10, 16-20 and examples).  One of ordinary skill in the art would have recognized that applying and optimizing the known technique and components of Lowenthal to the teachings of Lee or Torrisi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of increased adhesion, conductivity and resiliency.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-6,10-15, 20-25 and 63 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument. 
Applicant argues that the cited references do not disclose the curing temperature of the flexible substrate (pp 9-12). The examiner respectfully notes that the rejections have updated.  In particular, the curing conditions are construed within a product-by-process framework since the instant claims are directed to a multilayered structure and the references disclose the claimed polyester or polycarbonate flexible substrate; thus, any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by the cited references, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. In the alternative, the Buder-Stroisznigg reference is relied upon to teach that the claimed curing conditions are well known.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764